 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   ALLEN HAMMLER,                              1:19-cv-01650-AWI-GSA-PC
12                Plaintiff,                     ORDER DENYING MOTION TO
                                                 REINSTATE DEFENDANT LYONS
13         vs.                                   AND TRANSFER CASE BACK TO
                                                 SACRAMENTO DIVISION
14   J. LYONS, et al.,                           (ECF No. 20.)
15               Defendants.
16

17

18   I.     BACKGROUND
19          Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. On December 21, 2018, Plaintiff filed
21   the Complaint commencing this action in the Sacramento Division of the United States District
22   Court for the Eastern District of California. (ECF No. 1.)
23          On March 4, 2019, the Sacramento Division court screened the Complaint and issued an
24   order dismissing the Complaint for failure to state a claim, with leave to amend. (ECF No. 9.)
25   On April 3, 2019, Plaintiff filed the First Amended Complaint against defendants J. Lyons
26   (Appeals Coordinator, California State Prison-Sacramento), C. Gonzales (Appeals Coordinator,
27   Kern Valley State Prison), and A. Lucas (Appeals Coordinator, Kern Valley State Prison). (ECF
28   No. 12.)

                                                    1
 1            On November 21, 2019, the Sacramento Division court screened the First Amended
 2   Complaint and dismissed defendant Lyons from this case based on Plaintiff’s failure to state any
 3   claims against him. (ECF No. 15.) The court also found that venue for Plaintiff’s remaining
 4   claims against defendants Gonzales and A. Lucas was proper in the Fresno Division and
 5   transferred the case from the Sacramento Division to the Fresno Division. (ECF No. 15.)
 6            On January 21, 2020, Plaintiff filed a motion to reinstate defendant Lyons and transfer
 7   this case back to the Sacramento Division. (ECF No. 20.) Plaintiff’s motion is now before the
 8   court.
 9   II.      CHANGE OF VENUE
10            “For the convenience of parties and witnesses, in the interest of justice, a district court
11   may transfer any civil action to any other district or division where it might have been brought.”
12   28 U.S.C. § 1404(a). The federal venue statute requires that a civil action, other than one based
13   on diversity jurisdiction, be brought only in “(1) a judicial district where any defendant resides,
14   if all defendants reside in the same State, (2) a judicial district in which a substantial part of the
15   events or omissions giving rise to the claim occurred, or a substantial part of the property that is
16   the subject of the action is situated, or (3) a judicial district in which any defendant may be found,
17   if there is no district in which the action may otherwise be brought.” 28 U.S.C. § 1391(b).
18            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
19   division of this court may, on the court’s own motion, be transferred to the proper division. Local
20   Rule 120(d) provides that “[a]ll civil . . . actions cognizable in the United States District Court
21   for the Eastern District of California arising in . . . Kern [County] . . . shall be commenced in the
22   United States District Court sitting in Fresno, California [and] “[a]ll civil . . . actions cognizable
23   in the United States District Court for the Eastern District of California arising in . . . Sacramento
24   [County] . . . shall be commenced in the United States District Court sitting in Sacramento,
25   California.”
26   III.     DISCUSSION
27            Plaintiff argues that his claims against defendant Lyons should not have been dismissed
28   because Plaintiff stated a retaliation claim in the First Amended Complaint against defendant

                                                       2
 1   Lyons for tampering with Plaintiff’s 602 grievance in violation of the First Amendment. Plaintiff
 2   requests that defendant Lyons be reinstated in this case and the case be transferred back to the
 3   Sacramento Division.
 4            This court shall not reinstate defendant Lyons because venue for Plaintiff’s claims against
 5   defendant Lyons lies in the Sacramento Division, not the Fresno Division. Those claims arose
 6   at California State Prison-Sacramento, which is located in the Sacramento Division. Moreover,
 7   the order dismissing defendant Lyons was issued by the Sacramento Division court. Under these
 8   circumstances, the court finds that the Fresno Division court is not the proper court to reconsider
 9   the Sacramento Division’s order dismissing defendant Lyons. Therefore, Plaintiff’s motion to
10   reinstate defendant Lyons shall be denied.
11            In contrast, venue for Plaintiff’s claims against defendants Gonzales and Lucas lies in the
12   Fresno Division, not the Sacramento Division. Those claims arose at Kern Valley State Prison
13   in Delano, California, which is located in the Fresno Division. Thus, under Local Rule 120,
14   Plaintiff’s case against defendants Gonzales and Lucas should have been commenced in the
15   Fresno Division, and the Sacramento Division properly transferred the case to the Fresno
16   Division. Therefore, Plaintiff’s motion to transfer this case back to the Sacramento Division
17   shall be denied.
18   IV.      CONCLUSION
19            Based on the foregoing, IT IS HEREBY ORDERED that:
20            1.     Plaintiff’s motion for reinstatement of defendant Lyons and transfer of this case
21                   back to the Sacramento Division, filed on January 21, 2020, is DENIED; and
22            2.     Plaintiff’s First Amended Complaint shall be screened in due course.
23
     IT IS SO ORDERED.
24

25         Dated:   January 30, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                       3
